Case: 16-16831   Date Filed: 10/23/2017   Page: 1 of 5


                                                           [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                      FOR THE ELEVENTH CIRCUIT
                         ______________________

                              No. 16-16831
                         ______________________

                  D.C. Docket No. 5:13-cv-00110-LGW-RSB


JULIAN RIGBY,
GEORGIA/FLORIDA TOBACCO EXCHANGE, INC.,
Itself and d.b.a. Tennessee Valley Tobacco Services,

                                                       Plaintiffs – Appellants,

                                    versus

PHILIP MORRIS USA INC.,
ALTRIA CLIENT SERVICES, INC.,

                                                       Defendants – Appellees.


                    _______________________________
                 Appeal from the United States District Court
                    for the Southern District of Georgia
                   _______________________________
                              (October 23, 2017)
                Case: 16-16831       Date Filed: 10/23/2017       Page: 2 of 5


Before JULIE CARNES and JILL PRYOR, Circuit Judges, and ANTOON, ∗
District Judge.

PER CURIAM:

       Plaintiffs Julian Rigby and Georgia Florida Tobacco Exchange, Inc. sued

Defendants Philip Morris USA, Inc. and Altria Client Services, Inc., alleging

breach of contract, promissory estoppel, and fraud 1 after disputes arose during the

course of the parties’ dealings regarding grading, buying, and selling tobacco. The

district court entered an order granting Defendants’ motion for summary judgment

after excluding—based on untimely disclosure—affidavits from five of Mr.

Rigby’s fellow growers and graders. On appeal, Plaintiffs challenge both the

grant of summary judgment and the exclusion of the affidavits. But the district

court did not abuse its discretion by excluding the affidavits, without which there

were no disputed material facts precluding summary judgment. Thus, we affirm.

       Federal Rule of Civil Procedure 26 prescribes the time and method of

disclosure required in the district court. Parties are required to disclose the name

and identifying information of persons “likely to have discoverable information –

along with the subjects of that information—that the disclosing party may use to

support its claims or defenses.” Fed. R. Civ. P. 26(a)(1)(A)(i). With a few

       ∗
          Honorable John Antoon II, United States District Judge for the Middle District of
Florida, sitting by designation.
       1
          In addition to these claims, Plaintiffs’ amended complaint asserted price fixing and
additional promissory estoppel claims; however, these were dismissed by the district court for
failure to state a cause of action.
                                                2
               Case: 16-16831      Date Filed: 10/23/2017    Page: 3 of 5


exceptions, none of which applies here, the initial disclosures must be made “at or

within 14 days after the parties’ Rule 26(f) conference.” Fed. R. Civ. P.

26(a)(1)(C). Additionally, the disclosing party has a continuing duty to

supplement its disclosure upon learning that a previous disclosure was incomplete

or incorrect. Fed. R. Civ. P. 26(e)(1)(A).

       In the event a party fails to disclose a witness as required by Rule 26, that

“party is not allowed to use that information or witness to supply evidence on a

motion, at a hearing, or at a trial, unless the failure was substantially justified or is

harmless.” Fed. R. Civ. P. 37(c)(1) (emphasis added). We review a district court’s

decision to exclude affidavits for failure to make timely disclosure for abuse of

discretion. Evans v. Books-A-Million, 762 F.3d 1288, 1295 (11th Cir. 2014). And

in determining whether that test has been met, we “consider the explanation for the

failure to disclose the witness, the importance of the testimony, and the prejudice

to the opposing party.” Fabrica Italiana Lavorazione Materie Organiche, S.A.S. v.

Kaiser Aluminum & Chem. Corp., 684 F.2d 776, 780 (11th Cir. 1982) (citation

omitted).

      Plaintiffs failed to disclose witnesses as required by Rule 26. In their initial

Rule 26(a) disclosure, Plaintiffs listed only Roger Davis—one of the five growers

and graders— as a person likely to have discoverable information, but they did so

by name only. Plaintiffs thus failed to describe “the subjects of that information”


                                             3
               Case: 16-16831     Date Filed: 10/23/2017    Page: 4 of 5


or the means of contacting Davis. Fed. R. Civ. P. 26(a)(1)(A)(i). Plaintiffs’ failure

to disclose the contact information was perhaps excusable, but the failure to

include a description of the witness’s discoverable information was not.

Defendants were not required to blindly search for suit-related information that

Plaintiffs possessed but failed to disclose.

      Although Plaintiffs supplemented their disclosure and identified the other

four growers and graders as possible witnesses, they did so only after the discovery

period had ended and Defendants had filed their motion for summary judgment.

When Plaintiffs offered affidavits from all five in opposition to the summary

judgment motion, Defendants moved to exclude the proffered affidavits. The

district court did not abuse its discretion in excluding the affidavits. Plaintiffs

failed to offer a reason why they could not have discovered earlier and timely

disclosed the identities of the affiants and the subjects of the information they

possessed. Thus, the failure to disclose was not substantially justified. Nor was

the nondisclosure harmless: Even if, as Plaintiffs argue, Defendants knew

Plaintiffs’ witnesses from prior dealings in the tobacco business, Defendants did

not know that Plaintiffs intended to use information they possessed.

      We review a grant of summary judgment de novo. Johnson v. Booker T.

Washington Broad. Serv., Inc., 234 F.3d 501, 507 (11th Cir. 2000). All factual

inferences are viewed in a light most favorable to the non-moving party. Id.


                                           4
              Case: 16-16831    Date Filed: 10/23/2017   Page: 5 of 5


Based on our careful review of the record, we conclude that without the contested

affidavits, no issues of material fact existed precluding summary judgment. See

Ellis v. England, 432 F.3d 1321, 1325–26 (11th Cir. 2005). Thus, the district court

did not err in granting Defendants’ motion for summary judgment.

      AFFIRMED.




                                         5